Citation Nr: 1517401	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability prior to December 9, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to a separate evaluation for right lower extremity radiculopathy.

3.  Entitlement to a separate evaluation for left lower extremity radiculopathy.

4.  Entitlement to a separate evaluation for bladder impairment, claimed as urinary frequency and hesitancy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's lumbar spine disability.

During the appeal, the Veteran's lumbar spine disability was increased to 40 percent disabling, effective December 9, 2011-the date of his most recent VA examination-in an April 2012 rating decision.  The Board has therefore characterized the increased evaluation claim as above in order to comport with this award of benefits.

The Veteran testified at a Board hearing before the undersigned in August 2012; a copy of the hearing transcript is of record.

The Board remanded the Veteran's claim in August 2014 for additional development.  The AOJ continued the previous denial in a January 2015 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Based on the findings in the record, the Board has expanded the issue to include the subissues concerning the bilateral extremity radiculopathy and the bladder impairment.  As discussed in further detail below, the evidence supports assignment of separate ratings for the lower extremity radiculopathies.  The AOJ will assign the proper ratings and effective dates for those disorders in the first instance.

The issue of a separate evaluation for bladder impairment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; ankylosis is not shown.

2.  Resolving reasonable doubt in favor of the Veteran, the medical evidence supports a finding that the Veteran's service-connected lumbar spine disability is manifested by left and right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  During the entire time period on appeal, the criteria are met for an increased disability evaluation of 40 percent, but no greater, for lumbar spine disability.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243.

2.  The criteria for a separate disability rating for right lower extremity radiculopathy, as a manifestation of the Veteran's lumbar spine disability, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).
 
3.  The criteria for a separate disability rating for left lower extremity radiculopathy, as a manifestation of the Veteran's lumbar spine disability, have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA duty to notify was satisfied by way of an October 2009 letter, in which the RO informed the Veteran of the specific criteria to substantiate his claim for a higher disability rating for his service-connected low back disability.  This letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a January 2015 supplemental statement of the case.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's was afforded adequate VA examinations in December 2011 and December 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

As noted above, the Veteran was afforded the opportunity to give testimony before the undersigned in August 2012.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2013).  The rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is to 90 degrees, extension is to 30 degrees, left and right lateral flexion are to 30 degrees, and left and right lateral rotation are to 30 degrees.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ROMs for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Id.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (see 38 C.F.R. § 4.71a, DCs 5235-5243).

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background

The Veteran filed a claim for increased rating for low back disability in October 2009, asserting that his back pain had gotten worse.

VA treatment records dated in October 2009 note complaints of dull to sharp low back pain with no radiation, tingling, numbness, incontinence or gait disturbances.  On a scale of 1 to 10, he rated his pain between 2 and 4.  He treated his pain with over-the- counter pain medication.  His pain interfered with his activities and prevented him from sitting still for long periods of time.  His pain was worse with bending, lifting or moving heavy objects, and exercise.  Physical examination revealed normal muscle strength, reflexes, and sensation.  There was minimal spinal tenderness.  His assessment was myofascial pain.  X-rays showed grade 1 (less than 10 percent) anterior listhesis of L5 on S1, bilateral L5 spondylosis.  No destructive lesion was seen.  The visualized disc spaces were otherwise unremarkable.

On October 2009 VA orthopedic examination, the Veteran reported constant, moderate and severe, sharp pain in the lower lumbar spine.  Physical examination revealed a normal gait.  Range of Motion (ROM) testing revealed forward flexion to 80 degrees; combined ROM was 230 degrees.  There was no change with repeated use.  There was left lumbar paraspinal tenderness and guarding, but the Veteran had a preserved spinal contour and normal gait.  There was no ankylosis.  Sensory, motor, and reflex examinations were normal.

In April 2010, the Veteran reported low back pain radiating sometimes to his legs.  Physical examination revealed no spinal tenderness.  Straight leg raising (SLR) was negative.

In May 2010, the Veteran rated his level of pain as 9.  He denied paresthesia, weakness, bowel or bladder incontinence.  Physical examination revealed a normal gait, tenderness over the lower back, limited mobility with pain, and no motor or sensory deficits.  SLR was negative.  A CT of the lumbar spine showed grade 1 (less than 5 percent) anterior listhesis of L5 on S1 with bilateral L5 spondylosis.  Diffuse disc bulge at the L5/S1 level extending into the region of the neural foramina bilaterally, and trace indentation of the exiting L5 nerves could not be entirely excluded.

A June 2010 physical therapy note indicates that the Veteran complained of lower back pain at a level of 5.  Physical examination revealed a normal gait, tenderness over lower back, limited trunk mobility with pain, negative SLR, and no motor or sensory deficit.

A September 2010 VA treatment record notes complaint of constant, sharp lower back pain, which often woke the Veteran during sleep.  Pain had an intensity of 9 at its best and 10 at its worst.  The pain occurred randomly and was only alleviated mildly by halting all movement and lying down.  No alleviation with medications and experiences too many side effects with flexeril and tramadol.  No bladder or bowel incontinence.  Physical therapy regimen was discontinued the previous month; only mild to moderate alleviation with e-stim and heating pads.  Physical examination revealed a significantly limited forward flexion and extension, and side bending.  Motor was 4/5 strength (active movement against some resistance) in the bilateral lower extremities (BLE).  Sensation was intact.  Reflexes were normal.  There was lumbar spine and paraspinal tenderness.  SLR was negative.

During a September 2010 mental health consultation, the Veteran reported that, despite treatment with multiple medications, physical therapy, heating pads, and alternative treatments such as acupuncture, his pain did not alleviate and had gotten worse.  Because of his chronic back pain, he could not do "anything," including household chores, playing sports, or have a fulfilling sex life.  He also endorsed problems with urination, including increased frequency and urinary hesitancy.

On December 2011 VA examination, the Veteran reported flare-ups consisting of increased pain with extended walking, sitting, going up the stairs, having relationships, and sleeping.  His combined ROM was limited to 45 degrees with pain; flexion was limited to 20 degrees with pain.  The Veteran was unable to perform repetitive-use testing due to pain.  Guarding and muscle spasm did not result in abnormal gait or spinal contour.  Muscle strength and sensory testing were normal.  Reflexes were hypoactive in the right knee, normal in right ankle, and absent in the left knee and ankle.  SLR was negative, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities.  The Veteran did not use any assistive devices.  The Veteran had tightness in the bilateral upper lumbar paraspinals and mild weakness of the left foot extensors with repetition and sustained resistance.

During the August 2012 Board hearing, the Veteran testified that his recorded ROM on October 2009 VA examination was inaccurate as the examiner only measured the Veteran's passive ROM.  His back symptomatology as recorded on December 2011 VA examination was the same as when he filed his claim in October 2009.

A March 8, 2013 VA treatment record notes that the Veteran's gait was intact.  ROM testing revealed very limited forward flexion, extension, and side bending due to pain.  Muscle strength was 4/5 due to pain.  Sensation and reflex examinations were normal.  There was tenderness over the lumbar spine/paraspine around L5, S1.  SLR was positive bilaterally.  He was assessed with chronic low back pain due to lumbar spondylosis, mild anterolisthesis, and L5-S1 radiculopathy.

VA treatment records from June and July 2013 indicate continuing treatment for low back pain with radiation down bilateral legs into the calves with bilateral numbness.  The Veteran described his pain level as an 8 or 9, sharp, and worse with prolonged sitting, standing, and at night while sleeping.  He denied bowel or bladder incontinence.  Physical examination revealed tenderness over spine and paraspinal throughout back.  There was no atrophy or asymmetry.  ROM testing revealed decreased flexion/extension/rotation secondary to pain.  Motor strength was 4/5 bilateral hip flexion and in BLE.  Sensation was intact, reflexes were hypoactive, and gait was forward flexed and antalgic.  

On December 2014 VA examination, the Veteran reported severe flare-ups occurring weekly that lasted hours to days.  Flare-ups frequently prevented him from sleeping and working, and caused him to feel weak every day.  He required regular use of a back brace.  The Veteran stated that when the back pain is severe, he had the urge to urinate quite often.  He stated he mentioned this to his physician and was told it was not related to his back.

Physical examination revealed flexion to 10 degrees and combined ROM to 80 degrees.  His decreased ROM prevented him from performing everyday tasks such as putting on his shoes or picking objects off the floor.  There was evidence of pain with weight bearing.  Tenderness throughout the back did not result in abnormal gait or abnormal spinal contour.  The Veteran had no muscle spasm or guarding of the thoracolumbar spine.  His muscle strength was 4/5.  Sensory examination was normal.  SLR revealed moderate radiculopathy of the BLE.  The Veteran had moderate pain, numbness, paresthesias, and/or dyesthesias of the BLE.    The Veteran did not have IVDS.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  X-ray showed essentially unchanged grade 1 spondylolisthesis at L5-S1 with bilateral spondylosis of L5.  

The examiner noted that the examination was not being conducted during a flare-up, and thus he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  However, the examination supported the Veteran's statements describing functional loss during flare-ups.  

IV.  Analysis

At the outset, the Board notes that the October 2009 VA examiner did not consider the Veteran's ROM with pain.  When evaluating musculoskeletal disabilities, VA is required to obtain examinations where the examiner considers whether pain caused additional limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the October 2009 report does not include this information, the examination is inadequate for rating purposes. 

In this case, VA treatment records dated May 2010 to September 2010 variously note limited trunk mobility, mobility limited by pain, and significantly limited forward flexion, extension, and side bending.  As the Veteran's complaints of worsening symptomatology beginning in October 2009 were later confirmed by ROM testing on December 2011 VA examination, the Board finds that the Veteran's testimony as to worsening of symptoms was credible.  Accordingly, the Board finds that a 40 percent rating is warranted during the entire period on appeal.

However, a rating in excess of 40 percent is not warranted.  A 50 or 100 percent rating for spinal disease is only assigned with unfavorable ankylosis of the thoracolumbar spine.  There is no medical evidence of ankylosis.  Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca, 8 Vet. App. at 202.  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he has clearly retained useful motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion at any time during the claims period.

The Board notes that, because the record does not contain evidence regarding any period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician, he does not satisfy the criteria for an increased rating under DC 5243 for IVDS.

However, the Board finds that pursuant to Note (1), the Veteran is entitled to separate disability ratings for radiculopathy of the lower right and left extremities. 

Although the Veteran reported that low back pain sometimes radiated into his legs in April 2010, straight leg raising tests were consistently negative until March 8, 2013, pursuant to which the examiner diagnosed L5-S1 radiculopathy.  Thereafter, the December 2014 VA examiner diagnosed moderate radiculopathy of the BLE.  Accordingly, the Board finds that separate ratings are warranted for the left and right lower extremities.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

As has been explained fully herein, the Board finds that the disability ratings assigned for his low back disability contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings at during the period currently on appeal.  Thus, the ratings assigned or upheld herein are adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Bagwell, 9 Vet. App. at 337.

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence indicates that, although he has missed work because of his back, he reported being employed on his most recent VA examination, and there is no evidence or argument indicating that he is no longer working, or that he is rendered effectively unemployable as a result of his lumbar spine disability, to include associated manifestations.  As such, the Board finds that a the matter of the Veteran's entitlement to a TDIU due to his lumbar spine disability has not been reasonably raised and need not be addressed.


ORDER

Entitlement to a 40 percent rating, but no higher, for a low back disability is granted for the entire time period on appeal.

Entitlement to a separate disability rating for radiculopathy of the right lower extremity is granted, subject to the provisions governing monetary benefits.

Entitlement to a separate disability rating for radiculopathy of the left lower extremity is granted, subject to the provisions governing monetary benefits.


REMAND

As indicated above, the medical evidence of record shows that the Veteran has bladder dysfunction, which might be associated with the Veteran's service-connected lumbar spine disability.

Here, although the Veteran reports increased urinary frequency during flare-ups of back pain, no examination has noted whether urinary frequency is associated with the Veteran's lumbar spine disability.  Therefore, a new VA examination is necessary to determine whether the Veteran is entitled to a separate rating for his urinary frequency.  38 C.F.R. § 4.71a (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any urinary frequency.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. Specifically, the examiner should address any urinary frequency reported by the Veteran and provide information regarding the symptomatology thereof, to include frequency of daytime and nighttime voiding intervals in relation to the Veteran's urinary frequency that is related to his service-connected lumbar spine disability. The rationale for all opinions expressed must be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to a separate disability rating for bladder impairment.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


